Citation Nr: 1236600	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the debt created by terminating compensation benefits based on fugitive felon status due to an outstanding warrant from February 15, 2006, the date the warrant was issued, to April 3, 2006, the date the warrant was cleared, is valid.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  No hearing was requested.  

The Veteran, through his representative, submitted additional evidence in September 2011, after the last adjudication, without waiving review of such evidence by the agency of jurisdiction (AOJ).  However, as the Board's decision herein is fully favorable, there is no need to seek a waiver or refer the additional evidence for review by the AOJ.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  


FINDINGS OF FACT

For the period from February 15, 2006, to April 3, 2006, the evidence does not demonstrate that the Veteran was fleeing to avoid prosecution, or custody or confinement after conviction, for a felonious offense or for an attempt to commit a felonious offense; or that he was violating a condition of probation or parole imposed for the commission of a felonious offense.


CONCLUSION OF LAW

The Veteran was not a fugitive felon for VA purposes from February 15, 2006, to April 3, 2006, and the termination of his disability compensation for that period was improper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the fully favorable outcome of the issue decided in this appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  It is also not necessary to discuss compliance with the procedural requirements for termination of benefits.

In a November 2007 letter, the RO informed the Veteran that it had received notification from law enforcement authorities that he was the subject of an outstanding arrest warrant and was considered a fugitive felon.  The RO proposed to suspend his VA benefits from February 15, 2006, until the RO received notification that the warrant had been cleared.  Documentation at that time included a report from VA's Fugitive Felon Program indicating that a warrant for the Veteran had been issued by Wise County, in the State of Virginia, on February 15, 2006.  The RO subsequently received confirmation that the warrant had been cleared on April 3, 2006.  The Veteran disputed the proposed termination of benefits, stating that he was not aware that the warrant had been issued until he was served on April 3, 2006.  However, the RO finalized the termination of benefits for the period from February 15, 2006, to April 3, 2006, in a January 2008 determination.  An overpayment was created, and this appeal follows. 

The applicable VA statute and regulation prohibit the payment of compensation benefits to or on behalf of a veteran for any period during which such veteran is considered a fugitive felon for VA purposes.  For these purposes, VA defines a fugitive felon as a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  For these purposes, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n).

In this case, the Veteran has consistently stated that he was unaware that a warrant had been issued for his arrest until he was served with the warrant at his home on April 3, 2006.  He has also stated that the charges were a misunderstanding and the case was eventually thrown out of court.  The Veteran has provided letters from three attorneys barred in the Commonwealth of Virginia, including the one who represented him with respect to the criminal charges in question, as well as a letter from the sheriff in his county of residence in support of these contentions.

The evidence of record reflects that a grand jury indictment and a warrant for the Veteran's arrest were issued by Wise County, in the Commonwealth of Virginia, on February 15, 2006, for a felonious offense.  The warrant was cleared and the Veteran was arrested for such offense on April 3, 2006.  A court docket indicates that the Veteran was advised by his attorney and the case was set for trial on April 10, 2006.  The charges were disposed of through nolle prosequi on June 19, 2006.

Consistent with these court documents, the attorney who represented the Veteran for the criminal charges (M.C.) indicated in a March 2008 letter that the Veteran was first aware of the charges when he was served with the indictment in April 2006.  He also explained that the charge was nolle prosequieed at the request of the Wise County Commonwealth's Attorney, so the charges were never prosecuted.

In a January 2009 letter, another Virginia-barred attorney, R.H., stated that the Veteran was not aware of the charges against him until he was served in April 2006.  R.H. explained that the Veteran was charged in Wise County, Virginia, by grand jury indictment, and he was not present for the grand jury proceeding, which is customary, so a warrant was issued for him to appear for the charges, which is also customary.  R.H. further stated that the period of time between the issuance of the warrant and the date when it was cleared, a period of approximately 45 days (give or take a few days), was probably because the Veteran lives in another county from where the warrant was issued.  R.H. opined that the Veteran was not a fugitive from justice but, rather, was simply an individual who had been charged with a crime but not notified of the charges.  Once the Veteran was notified of the charges, he appeared in court and the charges were not prosecuted.

In a July 2011 letter, a third Virginia-barred attorney, S.K., explained that the 2006 warrant was issued in Wise County, Virginia, which is next to the Veteran's home county of Lee County, Virginia.  S. K. stated that the Veteran would not have had notice of the warrant until he was served with it, based on his experience practicing law, and on many conversations with the sheriff's offices of Lee County and Wise County and with the Circuit Court Clerk's office of Wise County.  S.K. also indicated that there may have been a delay of several days in transferring the warrant from one county to another, and then for the officer to serve the Veteran, especially since Lee County is one of the most rural counties in Virginia, the charges were for a non-violent felony, and the Lee County Sherriff's Department is understaffed, so this would not have been a high priority task.  S.K. further noted that the Veteran is an upstanding member of his community and had lived most or all of his life in Lee County, Virginia.

There is also a July 2011 letter from the sheriff of Lee County, Virginia.  The sheriff stated that the Veteran was living in Lee County from February 15, 2006, through April 3, 2006, and that their records indicate that he was never fleeing from justice.  The sheriff confirmed that they did serve a warrant on the Veteran from an adjoining county, which their office received by mail, and that there may have been a short time between the warrant being taken and it being served.  The sheriff again stated that there is no indication that the Veteran was ever fleeing from service of the warrant but, rather, he was at home in Lee County.

As the Veteran was not convicted of a felony in this matter and has not violated the conditions of a parole or probation, the only definition of fugitive felon that may apply to him and his situation is the one providing that a fugitive felon is a person "fleeing to avoid prosecution" for an offense or an attempt to commit an offense that is a felony under the laws under the place from which the person flees.  

It appears that the RO determined that an intent to evade arrest is not necessary, and that a fugitive felon is anyone for whom an arrest warrant has been issued.  In this regard, the VA Adjudication Manual states that a "beneficiary or dependent who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes."  M21-1MR, Part X, Chapter 16, (1)(c).  

However, the Board's finds that an individual must have at least some knowledge of prosecution before he can be found to be fleeing from such.  This is consistent with the interpretation by federal courts of the essentially identical SSA fugitive felon provision, 42 U.S.C.A. § 1382(e)(4)(A).  Further, VA's Office of General Counsel has noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  The General Counsel also noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  VAOPGCPREC 7-2002 (Dec. 3, 2002).  

In December 2005, the Second Circuit Court of Appeals found that, under the SSA statute, a person cannot be found to be "fleeing to avoid prosecution" simply because there is an outstanding warrant for arrest.  The court looked to Black's Law Dictionary 670 (8th ed. 2004), which defines "flight" as "[t]he act or an instance of fleeing, esp. to evade arrest or prosecution."  The court held that "there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).  

Other federal district courts had also previously held that the SSA's interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status was in contradiction to the underlying statute and regulations applicable to SSA benefits.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004).  

In light of the Fowlkes decision, the SSA issued a Notice of Social Security Acquiescence Ruling, which noted the holding of the court and stated that the agency could not conclude that an individual was fleeing to avoid prosecution, custody, or confinement from the mere fact that there was an outstanding felony arrest warrant or similar order.  See 71 Fed. Reg. 17,551-17,552 (April 6, 2006).  

The Board finds that the same reasoning is applicable in this case.  In other words, to engage in an intentional act of fleeing from prosecution so as to be considered a fugitive felon, the Veteran would first have to know that he was facing prosecution.  Evidence of record from the Veteran, three Virginia-barred attorneys, and the sheriff of the county where the warrant was served reflects that the Veteran did not know of the charges (or that his apprehension was sought) until he was served with them on April 3, 2006, the date the warrant was cleared.  Further, the Veteran was living openly at his long-term place of residence prior to the arrest pursuant to the warrant.  The Board finds these statements to be both competent and credible.  

In summary, the evidence does not demonstrate the intentional act of "fleeing to avoid prosecution," and the other possible circumstances for fugitive felon status for VA purposes are not applicable.  As such, the Veteran is not considered to have been a fugitive felon for VA purposes from February 15, 2006, to April 3, 2006, and the termination of his VA compensation during that period was improper.


ORDER

The termination of VA compensation during the period from February 15, 2006, to April 3, 2006, was improper, and such benefits shall be restored.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


